Citation Nr: 0612474	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-16 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran had active military service from July 1968 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In February 2006, the veteran testified 
before the undersigned Veterans Law Judge during a video 
conference hearing.  


REMAND

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  An amendment to 38 C.F.R. § 3.304(f), which became 
effective May 7, 2002 (subsequent to the veteran's filing of 
his claim in March 2002), pertains to evidence necessary to 
establish a stressor based on personal assault.  See 
38 C.F.R. § 3.304(f)(3) (2005).  

A review of the veteran's DD-Form 214 (Armed Forces of the 
United States Report of Transfer or Discharge) reflects that 
he served in the Republic of Vietnam from December 11, 1968, 
thru December 10, 1969.  His specialty title was combat 
engineer.  A review of the veteran's personnel records (DA 
Form 20) reflects that while in Vietnam the veteran's 
principal duty was as a combat construction specialist, and 
his unit identified as Company B, 39th Engineer Battalion 
(Combat).  

With regard to his identified stressors, in a June 2002 
statement the veteran reported that he was sexually assaulted 
by another soldier on two different occasions.  He claimed to 
have never reported the incidents to authorities.  In 
addition, the veteran reported that while in Vietnam his base 
was attacked by enemy forces.  

In particular, the veteran noted as follows: 

I arrived in Vietnam the week of Christmas . . . 
. Before the week was over, I was involved in my 
first firefight.  After the fight was over, we 
had to dispose of the bodies.  I had never seen a 
dead body before.  Someone shoved a dismembered 
arm in my face and asked me if I "needed a hand-
up."  The image has burned in my mind for years.  
At night, I still see that arm coming at me.  

The veteran also noted the following:

Later, during an attack, I was in a bunker where 
a fifty-caliber machine gun was being fired.  
Kids were coming at us with rocket launchers.  
The machine gun was shooting off parts of their 
bodies and they just kept coming.  I stood 
crying.  I was armed with and [sic] M-14.  My 
Sergeant yelled at me, "shoot them or they will 
shoot you."  I started firing.  I still see 
those kids coming at me at night.  

The Board recognizes that the present case, which involves 
allegations of a personal assault (the alleged sexual assault 
of the veteran by another soldier) falls within the category 
of situations in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part 
III, of VA's Adjudication Procedure Manual, M21-1, personal 
assault is an event of human design that threatens or 
inflicts harm.  Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking.  Id.  
Service records may not contain evidence of personal assault, 
and alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes 
that since personal assault can be an extremely personal and 
sensitive issue, many incidents of personal assault are not 
officially reported, making it difficult to obtain direct 
evidence and requiring that the alternative evidence be 
sought. 

Likewise, under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; or tests for 
sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

The Board notes that § 3.304(f)(3) also stipulates that VA 
will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  

In this case, a review of the record reflects that the 
veteran has not been apprised of 38 C.F.R. § 3.304(f)(3) or 
that evidence from other sources could help prove the claimed 
in-service sexual assault stressors, nor has he been provided 
a list of those alternative sources from which he could 
submit evidence to help substantiate the stressor incidents.  
As such, the RO should further develop the veteran's claim in 
accordance with those special alternative evidentiary 
development procedures associated with personal assault 
claims as noted in 38 C.F.R. § 3.304(f)(3) and the VA 
Adjudication Procedures Manual (M21-1), Part III, paragraph 
5.14(d).

With regard to the veteran's claimed stressors due to combat, 
the evidence, as noted above, reflects that the veteran began 
his tour of service in Vietnam on December 11, 1968.  The 
veteran, in the alternative, has reported that he arrived in 
Vietnam the week of Christmas and within the first week had 
been involved in his first firefight.  Thus, it would appear 
to the Board that sometime in mid-to-late December 1968, the 
veteran's unit (Company B, 39th Engineer Battalion (Combat)) 
allegedly engaged in combat with the enemy.  The Board finds 
that such an identified date range in which the claimed 
combat-related stressor took place is sufficient to attempt 
to verify the claimed stressor incident.  

Thus, the RO should give the veteran another opportunity to 
present information and/or evidence that would assist in 
verifying the claimed combat-related stressors.  Thereafter, 
the RO should prepare a report detailing those combat-related 
stressors identified in the veteran's claim, and contact the 
United States Army and Joint Services Records Research Center 
(JSRRC) (formerly the United States Armed Services Center for 
Research of Unit Records (CURR)), and any other appropriate 
source(s), for verification of the claimed stressor(s).  The 
RO is reminded that requiring corroboration of every detail, 
including the veteran's personal participation, defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  The records need only imply the 
veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  

The Board also notes that the medical evidence of record 
documents that the veteran has been diagnosed with PTSD.  
However, these diagnoses appear to link PTSD to the veteran's 
alleged sexual assaults in service, and not any combat-
related incident(s).  

Therefore, following the development requested above, the RO 
should schedule the veteran for an examination for the 
purpose of determining whether any corroborated in-service 
event is sufficient to support a diagnosis of PTSD, before 
the claim is considered on the merits.  The veteran is hereby 
notified that failure to report to any scheduled examination, 
without good cause, could result in a denial of his claim.  
See 38 C.F.R. § 3.655(b) (2005).  

Additionally, the Board notes that the veteran has identified 
having been treated for depression, PTSD, and anxiety at the 
VA Outpatient Clinic (VAOPC) in Orlando, Florida.  The 
treatment reportedly occurred during the 1990s.  In June 
2002, the RO contacted the Orlando VAOPC (via VA Form 10-
7131) and requested medical records for the identified 
period.  A subsequent VA Form 10-7131, dated in July 2002, 
reflects the following notation, "Record sent to Cleveland 
on [January 4, 2002]."  In this case, the claims file does 
not reflect any treatment records received from the Orlando 
VAOPC in January 2002.  The Board notes that the claims file 
does contain Orlando VAOPC records in the form of reports of 
examination dated in 1993.  These records were received in 
1993.  Whether those are the only treatment records from that 
facility or whether there are additional records not 
associated with the claims file is unknown.  Given the 
uncertainty of whether there remain available treatment 
records from the Orlando VAOPC, the RO should again attempt 
to obtain any records associated with the veteran's reported 
treatment at that facility and associate them with the claims 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the Orlando 
VAOPC any available medical records 
pertaining to the veteran's treatment at 
that facility for depression, PTSD, and 
anxiety in the 1990s.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2005) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record regarding his claim 
on appeal.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one-year 
period).  

3.  The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged combat-
related stressful events in service.  
Such information should include the dates 
(month and year), assigned unit, and full 
names of those wounded or killed, if 
applicable.  The veteran is advised that 
this information is vitally necessary, 
and that he must be as specific as 
possible, since without such detailed 
information, an adequate search for 
verifying information cannot be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his alleged combat-
related stressful experiences.  

4.  The RO should further develop the 
veteran's claim in accordance with those 
special alternative evidentiary 
development procedures associated with 
personal assault claims as noted in 38 
C.F.R. § 3.304(f)(3) and the VA 
Adjudication Procedures Manual (M21-1), 
Part III, paragraph 5.14(d).  In this 
respect, a request should be made to the 
veteran, with a copy to his 
representative, that he provide as much 
detail as possible regarding the alleged 
sexual assaults by another soldier, to 
include any other evidence corroborating 
the incidents.

5.  The RO should prepare a letter asking 
JSRRC to provide any available 
information that might corroborate the 
veteran's alleged combat-related 
stressors.  The RO should provide JSRRC 
with a description of the alleged 
stressors identified by the veteran (as 
noted in the veteran's June 2002 
statement), as well as copies of any 
relevant documents (e.g., the veteran's 
DA Form 20, DD Form 214, and/or any 
statements made by the veteran), or 
information contained therein.  The RO 
should also follow up on any additional 
action suggested by JSRRC.  

6.  After receiving a response from JSRRC 
(and any other contacted entity), arrange 
to have the veteran examined by a 
psychologist.  The psychologist should 
examine the veteran and conduct 
psychological testing, with appropriate 
subscales, to determine whether the 
veteran has PTSD.  

7.  After psychological testing has been 
completed, arrange to have the veteran 
examined by a psychiatrist. The 
psychiatrist should be asked to review 
the claims file, including the results of 
psychological testing, examine the 
veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The stressor(s) on which any 
diagnosis of PTSD is made should be 
specifically identified.  A complete 
rationale should be provided for all 
opinions expressed.

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal remains denied, the RO must 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

